EGGERT-YOUNG CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Eggert-Young Co. v. CommissionerDocket No. 3602.United States Board of Tax Appeals4 B.T.A. 1285; 1926 BTA LEXIS 2035; September 30, 1926, Decided *2035  Determination of Commissioner approved for want of proof.  F. O. Graves, Esq., for the respondent.  MILLIKEN *1285  The petitioner appeals from the determination of a deficiency of $279.21, income and profits tax for 1919.  The appeal was submitted on the pleadings, consisting of the petition and the respondent's answer.  FINDINGS OF FACT.  The petitioner is an Oregon corporation with principal office at 127 Sixth Street, Portland.  The petitioner owned, during the year 1919, furniture and fixtures valued at $10,000.  The respondent allowed depreciation at the rate of 5 per cent, while the petitioner contended for 10 per cent in its return filed for the year 1919.  OPINION.  MILLIKEN: The proceeding is submitted to us by consent of the parties upon the pleadings, consisting of the petition and answer.  Every fact pleaded in the petition that is not denied in the answer is set forth in the findings of fact.  Petitioner seeks to deduct for the year 1919 depreciation at the rate of 10 per centum on its furniture and fixtures valued at $10,000.  while the respondent determined the deficiency in question by allowing depreciation at the rate of 5*2036  per centum.  In a case where the petitioner claims a rate of depreciation in excess of that allowed by the Commissioner, his proof should show the facts and reasons justifying such a rate.  This has not been done.  We have no evidence before us to show the character, date of acquisition, or use of the assets in question.  The denial by the respondent of the facts alleged by the petitioner called for proof.  We can not supply the same, and the determination of the respondent must be approved for want of proof in support of the allegations contained in the petition.  Judgment for the Commissioner.